Exhibit 10.10
EXECUTION COPY
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 30,
2008 by and between CPEX Pharmaceuticals, Inc., a Delaware corporation (the
“Employer” or “CPEX”), and Fred Feldman (the “Employee”).
RECITALS
     A. In connection with the proposed transfer to the Employer of a portion of
the business of Bentley Pharmaceuticals, Inc. (“Bentley”), a Delaware
corporation, known as “Drug Delivery”, the shares of CPEX common stock will be
distributed to the stockholders of Bentley in a spin-off transaction (generally,
the “Spin-off”) and the Employee’s employment will be transferred to the
Employer.
     B. Upon the distribution of shares of CPEX common stock in the Spin-off
(“completion of the Spin-off”), the Employer desires to employ the Employee, and
the Employee desires to be employed by the Employer, all upon the terms and
provisions and subject to the conditions set forth in this Agreement.
WITNESSETH
     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to be legally bound as follows:
1. Employment. Subject to completion of the Spin-off, the Employer hereby agrees
to employ the Employee, and the Employee hereby accepts such employment, as
Chief Science Officer and Senior Vice President of Research and Development of
the Employer, upon the terms and subject to the conditions set forth in this
Agreement. The Employee shall perform such functions as are consistent with
these positions under the supervision of the Chief Executive Officer of the
Employer. The Employee shall, without any compensation in addition to that which
is specifically provided in this Agreement, serve in such further offices or
positions with Employer or any subsidiary or affiliate of Employer
(collectively, the “Employer Group”) as shall from time to time be reasonably
requested by the Chief Executive Officer of Employer.
2. Term. Subject to the termination provisions hereinafter contained, the term
of this Agreement shall be for an initial term commencing immediately after the
date of completion of the Spin-off (the “Distribution Date”) and terminating on
December 31, 2009. This Agreement shall thereafter be automatically renewed for
successive one (1) year terms, unless the Employee’s employment with the
Employer has been terminated, as hereinafter provided, or unless either party
shall have given the other party notice at least one year before the then
applicable date of expiration that this Agreement will terminate as of its then
applicable date of expiration. The initial term of this Agreement, and any
extension thereof pursuant to this paragraph, are referred to as the “Term”.

 



--------------------------------------------------------------------------------



 



3. Compensation, Reimbursement, Etc. Subject to completion of the Spin-off, and
commencing on the Distribution Date, the Employer shall provide the Employee the
following compensation and benefits:

  a.   Base Salary. The Employer shall pay to the Employee as compensation for
all services rendered by the Employee a base salary of $23,320.92 per month (the
“Monthly Base Salary”), payable in accordance with the Employer’s regular
payroll practices, plus annual bonuses on a calendar year basis as determined by
the Compensation Committee of the Employer’s Board of Directors (the
“Compensation Committee”), subject to Sections 3(d) and 3(e). If an increase in
Monthly Base Salary is determined for a calendar year after January 1 and before
May 31 of that year, the increase shall be retroactive to the beginning of that
year. Annual review of the Employee’s Monthly Base Salary will be on a calendar
year basis, and the results of such review will be provided to the Employee no
later than May of the following year.     b.   Expense Reimbursement. The
Employer shall reimburse the Employee on a semi-monthly basis for all reasonable
expenses incurred by the Employee in the performance of his duties under this
Agreement; provided however, that the Employee shall have previously furnished
to the Employer an itemized account, satisfactory to the Employer, in
substantiation of such expenditures.     c.   Benefits. The Employee shall be
entitled to health and other benefits on the same terms and conditions as the
Employer has made available to other senior executives of Employer, including
without limitation participation in the Employer’s health plans. If the Employee
elects not to participate in the Employer’s health plans, Employee shall be
entitled to reimbursement for the premiums paid for an alternate plan in amounts
not to exceed the premiums that would have been paid on behalf of the Employee
for Employer’s health plan. The Employer agrees to maintain life insurance and
disability coverage on the Employee in an amount equivalent to 24 times Monthly
Base Salary, which insurance will be payable to the Employee’s estate or
beneficiaries (as the Employee may designate) upon the Employee’s death or to
the Employee in the event of disability as provided in Section 7(b) hereof.    
d.   Bonuses. The Employee shall be eligible for a bonus each year of the Term
of up to 40% of his annual Base Salary, payable in cash, common stock and/or
other equity awards, and the amount of any such bonus to be paid for any year
shall be determined by the Compensation Committee in its sole discretion. Such
annual bonus will be awarded for each year as soon as practicable after
March 15, but in no event later than June 30, of the following year.     e.  
Annual Review. The Employee shall be reviewed on an annual (calendar year)
basis.

2



--------------------------------------------------------------------------------



 



  f.   Equity Awards. So long as the Employee continues to be employed as an
executive officer of the Employer, the Employee will be eligible for periodic
equity awards (“Equity Awards”) under the Employer’s 2008 Equity Incentive Plan
or another plan as determined by the Compensation Committee (collectively, the
“Plan”). All Equity Awards shall be subject to substantially the same terms and
conditions (and, if more than one type of award is granted, in the same
proportions) as the annual equity awards made generally to the other executive
officers of the Employer, as determined in good faith by the Compensation
Committee, which awards shall be made on the same date as when annual equity
awards are made generally to the other executive officers of the Employer.      
  In addition, after completion of the Spin-off, the Employee will receive an
option to purchase shares of CPEX common stock under a new equity plan of CPEX,
which option shall be at an exercise price and for a number of shares to be
determined by the Compensation Committee.

4. Duties. Subject to the condition that Bentley completes the Spin-off (which
is in the discretion of the Bentley Board of Directors), the Employee will
become the Chief Science Officer and Senior Vice President of Research and
Development of the Employer upon completion of the Spin-off.
5. Extent of Services. During the Term, the Employee shall devote his full time,
energy and attention to the benefit and business of the Employer and its
affiliates and shall not be employed by another entity, either directly or as a
consultant to or in any other capacity, except as approved in advance by the
Employer’s Board of Directors; provided, however, that no such approval shall be
required to serve as a director, officer or trustee of any trade association or
of any civic or charitable organization so long as such service does not
significantly interfere with the Employee’s performance of his duties at the
Employer.
6. Vacation. The Employee may take a maximum of four weeks of paid vacation each
calendar year, at times to be determined in a manner most convenient to the
business of the Employer, as approved by the Chief Executive Officer. A maximum
of one week of unused vacation may be carried over from one calendar year to the
next.
7. Termination Following Death or Incapacity.

  a.   Death. All rights of the Employee under this Agreement shall terminate
upon death (other than rights accrued prior thereto). All Equity Awards shall be
exercisable for a period of twelve (12) months from death, in accordance with
the Plan. The Employer shall pay to the estate of the Employee any unpaid salary
and other benefits due, as well as reimbursable expenses accrued and owing to
the Employee at the time of his death and any term-life insurance benefit
provided in accordance with Section 3(c) above.     b.   Disability.

3



--------------------------------------------------------------------------------



 



  i.   During any period of disability, illness or incapacity during the Term
which renders the Employee at least temporarily unable to perform the services
required under this Agreement, the Employee shall receive his salary payable
under Section 3 of this Agreement, less any benefits received by him under any
insurance carried by or provided by the Employer; provided however, all rights
of the Employee under this Agreement (other than rights already accrued) shall
terminate as provided below upon the Employee’s permanent disability (as defined
below).     ii.   The term “permanent disability” as used in this Agreement
shall mean the inability of the Employee, as determined by the Board of
Directors of the Employer, by reason of physical or mental disability to perform
the duties required of him under this Agreement after a period of: (a) 120
consecutive days of such disability; or (b) disability for at least six months
during any twelve month period. Upon such determination, the Board of Directors
may terminate the Employee’s employment under this Agreement upon ten (10) days
prior written notice. In the event of permanent disability all Equity Awards
shall vest, and be exercisable for a period of time, in accordance with their
respective terms and the terms of the Plan.     iii.   If any determination of
the Board of Directors with respect to permanent disability is disputed by the
Employee, the parties hereto agree to abide by the decision of a panel of three
physicians. The Employee and Employer shall each appoint one member, and the
third member of the panel shall be appointed by the other two physicians. If the
physicians appointed by the parties have not agreed upon the third physician
within fifteen (15) days, either party may petition the New Hampshire Medical
Society to appoint a third physician. The Employee agrees to make himself
available for and to submit to reasonable examinations by such physicians as may
be directed by the Employer. Failure to submit to any such exam shall constitute
a material breach of this Agreement. In the event such a panel is convened, the
party whose position is not sustained will bear all the associated costs.

8.   Other Terminations.

  a.   Without Cause.

  i.   Either the Employee or the Employer may terminate the Employee’s
employment hereunder at any time upon written notice.     ii.   If the Employee
gives written notice pursuant to paragraph (i) above, the Employer shall have
the right to either (a) relieve the Employee, in whole or in part, of his duties
under this Agreement or (b) to accelerate the date

4



--------------------------------------------------------------------------------



 



      of termination of employment to coincide with the date on which the
written notice is received.     iii.   Notwithstanding any provisions hereof to
the contrary, the Employer may terminate Employee’s employment hereunder without
cause at any time. If the Employer terminates the Employee’s Employment pursuant
to the provisions of this Section 8(a), it shall pay to the Employee as a
severance benefit, in cash, an amount equal to (a) twelve months of the
Employee’s Monthly Base Salary plus (b) the higher of the bonus target for the
current year or the bonus paid for the prior year, which amount shall be due and
payable in a lump sum within not more than ten (10) days after such termination
or such later date on which the revocation period for the release contemplated
by Section 18 expires provided, however, that this obligation shall terminate if
the release has not been delivered and the revocation period has not expired
within sixty 60 days after such termination. Additionally, the vesting of Equity
Awards shall be accelerated on a pro rata basis determined by the number of
completed months of service during the then current annual vesting period, the
vested portions of such Equity Awards shall be exercisable for the period of
time indicated in the terms of the Equity Award, and all other vesting of Equity
Awards shall cease unless otherwise determined by the Compensation Committee.

  b.   For Cause.

  i.   The Employer may terminate the Employee’s employment hereunder without
notice (a) upon the Employee’s breach of any material provision of this
Agreement, or (b) for other “good cause” (as defined below).     ii.   The term
“good cause” as used in this Agreement shall mean: (a) any breach by Employee of
any of Employee’s fiduciary duties to Employer or material obligations under
this Agreement (other than as a result of incapacity due to physical or mental
illness), in each case if such breach is not cured within ten (10) days after
written notice thereof to Employee by Employer, (b) conviction of a felony or a
crime involving moral turpitude or other commission of any act or omission of
Employee involving, fraud, embezzlement, theft, substance abuse or sexual
misconduct with respect to the Employer or any of its subsidiaries or any of
their employees, vendors, suppliers or customers, (c) Employee’s substantial
neglect of duties provided that such act of neglect is not cured within ten
(10) days after written notice thereof to Employee by Employer, (d) the
Employee’s willful, knowing or deliberate misappropriation of funds or assets of
Employer or one of its subsidiaries for personal use, or (e) the Employee’s
willful, knowing or deliberate misconduct in the performance of Employee’s
duties.

5



--------------------------------------------------------------------------------



 



  iii.   If the Employee’s employment is terminated pursuant to Section 8(b),
the Employer shall pay to the Employee any unpaid salary and other benefits and
reimbursable expenses accrued and owing to the Employee in accordance with law,
but in any event within not more than ten (10) days after such termination. Such
payment shall be in full and complete discharge of any and all liabilities or
obligations of the Employer to the employee hereunder. The Employee shall be
entitled to no further benefits under this Agreement other than extension of
health benefits as required by law, at the Employee’s expense. All Equity Awards
shall cease vesting in accordance with the terms thereof and the Plan.

  c.   Whenever the Employee’s employment is terminated under this Agreement,
the Employee shall immediately resign, in a signed writing in such form as the
Employer may reasonably request, from all offices and any other positions he
shall hold with the Employer or any parent corporation and any subsidiaries or
divisions of the Employer or any such parent corporation. If Employee fails to
deliver any such resignation immediately, Employee may be removed from any such
office or position without further cause.

9.   Termination of Employment Upon Change in Control.

  a.   For purposes hereof, a “Change in Control” shall be deemed to have
occurred if:

  i.   there has occurred a “change in control” as such term is used in Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as in effect as of the date hereof (hereinafter referred to as the
“1934 Act”);     ii.   if there has occurred a change in “control” as the term
“control” is defined in Rule 12b-2 promulgated under the 1934 Act;     iii.  
when any person (as such term is defined in Section 3(a)(9) and 13(d)(3) of the
1934 Act, a “Person”), during the Term, becomes a beneficial owner, directly or
indirectly, of securities of the Employer representing 20% or more of the
Employer’s then outstanding securities having the right to vote on the election
of directors if such person did not have 20% or more of the Employer’s then
outstanding securities at the commencement of the Term; or if a Person having
more than 20% of the Employer’s then outstanding securities increases his or its
holdings by more than 15% of the Employer’s then outstanding securities during
the Term;     iv.   if the stockholders of the Employer approve a plan of
complete liquidation or dissolution of the Employer, or a merger or
consolidation (a) in which the voting securities of the Employer outstanding
immediately prior thereto do not represent (either by remaining outstanding or
by being

6



--------------------------------------------------------------------------------



 



      converted into voting securities of the surviving entity) at least 50.1%
of the combined voting securities of the Employer or such surviving entity
outstanding immediately after such merger or consolidation or (b) in which no
Person acquires 30% or more of the combined voting power of the Employer’s then
outstanding securities; or     v.   if during any period of twenty-four
(24) consecutive months (not including any period prior to the date of this
Agreement), individuals who at the beginning of such period constitute the Board
and any new director (other than a director designated by a person who has
entered into an agreement with the Employer to effect a transaction described in
paragraphs i, ii or iii of this section 9(a)) whose election by the Board or
nomination for election by the stockholders of the Employer was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved by the stockholders, cease
for any reason to constitute a majority thereof; provided, however, in no event
shall any mere action (other than sales or purchases of the Employer’s
outstanding securities) by Michael McGovern and the Employer be deemed to be a
Change in Control;

provided, however, that the Spin-off alone shall not be deemed to be a Change in
Control transaction with respect to the Employer or Bentley.

  b.   The Employee may terminate his employment at any time within 12 months
after a Change in Control if during such 12-month period any of the following
events has occurred:

  i.   A material diminution of the Employee’s authority, duties, or
responsibilities,     ii.   a material breach of Employer’s obligations pursuant
to this Agreement;     iii.   the Employer requires Employee to move Employee’s
primary place of employment to a location more than 30 miles from Employer’s
primary place of business before the Change in Control (other than temporary
relocation or business travel in the ordinary course); or     iv.   a material
diminution in the Employee’s Monthly Base Salary without the prior written
consent of the Employee;

provided that in the case of clause i. through iv. such event or condition
continues uncured for 30 days after Employee gives Employer notice of such event
or condition within 90 days of its initial existence. For the avoidance of
doubt, the parties hereby confirm that the change in the nature of the business
for which Employee is responsible as a result of becoming Chief Science Officer
and Senior Vice President of Research and Development of the Employer shall not
be

7



--------------------------------------------------------------------------------



 



deemed to be a material diminution of the Employee’s authority, duties, or
responsibilities, whether or not he continues for any period of time after the
Spin-off to provide services to Bentley under a transition services agreement
between Bentley and CPEX and whether or not such agreement is terminated or
expires by its terms.
An election by the Employee to terminate his employment following a Change in
Control for any of the reasons set forth above shall not be deemed a voluntary
termination of employment by the Employee for the purpose of interpreting the
provisions of this Agreement or any of the Employer’s employee benefit plans and
arrangements. The Employee’s continued employment with the Employer for any
period of time during the Term of this Agreement after a Change in Control shall
not be considered a waiver of any right he may have to terminate his employment
to the extent permitted under this Section 9(b).
If the Employer terminates the Employee without cause pursuant to Section 8(a)
hereof within twelve (12) months after a Change in Control has occurred, such
termination shall be deemed an election by the Employee to terminate his
employment pursuant to this Section 9(b) and Employee shall have the right to
the compensation set forth in Section 9(c) instead of the compensation set forth
in Section 8(a). In addition, in the event of such termination, the Employee
shall continue to have the obligations provided for in Sections 11 and 12
hereof.

  c.   If the Employee’s employment with the Employer is terminated under
Section 9(b) hereof,

  i.   the Employee shall be paid in a lump sum, in cash, within thirty
(30) days after termination of employment or such later date on which the
revocation period for the release contemplated by Section 18 expires, severance
pay in an amount equal to two (2) times (A) the average of his aggregate annual
compensation paid by his current Employer during the two prior calendar years
(including base salary and bonuses, if any) or (B) if he has not been so
employed for two full prior calendar years, twelve (12) times his Monthly Base
Salary immediately before the Change in Control plus the greater of (X) his most
recent bonus, if any, paid by his current Employer before the Change in Control
and (Y) his target bonus most recently determined by his current Employer before
the Change in Control; provided, however, that the obligation under this clause
(i) shall terminate if such release has not been delivered within sixty
(60) days after such termination;.     ii.   all stock options and other Equity
Awards under the Plan held by the Employee immediately prior to the effective
date of the Change in Control shall immediately vest and become fully
exercisable for the period of time indicated in the terms of the option or other
Equity Award;

8



--------------------------------------------------------------------------------



 



  iii.   health benefits as provided in Section 3(c) shall continue for up to
two years from the date of termination, including reimbursement of COBRA
payments to the extent no longer covered under the Employer’s plans; provided,
however, that any such reimbursements under this clause (iv) shall be made
within 10 business days of payment by the Employee and such benefits will be
subject to mitigation to the extent of comparable benefits at a new job; and    
iv.   life insurance benefits may be continued for up to two years from the date
of termination at the option of the Employee and at the Employer’s expense;

The lump sum severance payment described in clause (i) of this Section 9(c) is
hereinafter referred to as the “Termination Compensation.” The amount of the
Termination Compensation shall be determined, at the expense of the Employer, by
its regular outside certified public accountants. Upon payment of the
Termination Compensation and any other accrued compensation, this Agreement
shall terminate (except for the Employee’s obligations pursuant to Sections 10,
11, 12, 13 and 14 hereof and the continuing obligations to provide the benefits
set forth in clauses (ii) — (iv) of this Section 9(c) in accordance with the
terms thereof) and be of no further force or effect.

  d.   After a Change in Control has occurred, the Employer shall honor the
Employee’s exercise of the Employee’s outstanding stock options and any other
Equity Awards in accordance with the terms thereof and this Employment
Agreement. After a Change in Control has occurred and the Employee’s employment
is terminated as a result thereof, the Employee (or his designated beneficiary
or personal representative(s) shall also receive, except to the extent already
paid pursuant to Section 9(c)(i) hereof or otherwise, the sums the Employee
would otherwise have received (whether under this Agreement, by law or
otherwise) by reason of termination of employment as if a Change in Control had
not occurred.     e.   The Employee shall not be required to mitigate the
payment of the Termination Compensation or other benefits or payments by seeking
other employment. To the extent that the Employee shall, after the Term of this
Agreement, receive compensation from any other employment, the payment of
Termination Compensation or other benefits or payments shall not be adjusted
(except as set forth in Section 9(c)(iii)).     f.   Notwithstanding any
provision in this Agreement to the contrary, if the payment of any compensation
or benefit hereunder (including, without limitation, any severance benefit)
would be subject to additional taxes and interest under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) because the timing of
such payment is not delayed as provided in Section 409A(a)(2)(B) of the Code,
then any such payment or benefit that the Employee would otherwise be entitled
to during the first six months following the

9



--------------------------------------------------------------------------------



 



      date of the Employee’s termination of employment shall be accumulated and
paid or provided, as applicable, on the date that is six months and one day
after the date of the Employee’s termination of employment (or if such date does
not fall on a business day of the Employer, the next following business day of
the Employer), or such earlier date upon which such amount can be paid or
provided under Section 409A of the Code without being subject to such additional
taxes and interest. The preceding sentence shall apply only to the extent
required to avoid the Employee’s incurrence of any additional tax or interest
under Section 409A of the Code or the regulations or Treasury guidance
promulgated thereunder.

10. Disclosure, Proprietary Rights. The Employee agrees that during the Term of
his employment by the Employer, he will disclose only to the Employer all ideas,
methods, plans, formulas, processes, trade secrets, developments, or
improvements known by him which relate directly or indirectly to the business of
the Employer, including any lines of business, acquired by the Employee during
his employment by the Employer; provided, that nothing in this Section 10 shall
be construed as requiring any such communication where the idea, plan, method or
development is lawfully protected from disclosure, including but not limited to
trade secrets of third parties. For purposes of the Agreement, the term “the
business of the Employer” shall include, without limitation, the following: the
design, development, obtaining regulatory approval, production, manufacturing,
marketing, and licensing of prescription and non-prescription drugs, medical
devices, and methods for the diagnosis, evaluation, treatment or correction of
any disease, injury, illness or other medical or health condition and such other
lines of business as the Employer shall engage in during the Term hereof. The
parties further agree that any inventions, formulas, trade secrets, ideas, or
secret processes which shall arise from any disclosure made by the Employee
pursuant to this paragraph, whether or not patentable, shall be and remain the
sole property of the Employer.
11. Confidentiality. As a condition to Employee’s employment by the Employer,
Employee shall execute and deliver to the Employer the Employer’s
Confidentiality Agreement in the form attached hereto as Exhibit A (the
“Employee Agreement”), which sets forth, among other things, Employee’s
obligations with respect to the Employer’s confidential and proprietary
information.
12. Non-Competition. If the Employee is terminated for good cause the Employee
covenants that he will not engage, directly or indirectly, alone or in
conjunction with others, as an agent, employee, investor, director, shareholder
or partner in any business which provides products, information and/or services
to the public which are competitive with those provided by the Employer Group;
provided, however, that the ownership by the Employee of 5% or less of the
issued and outstanding shares of any class of securities which is traded on a
national securities exchange or, in the over the counter market shall not
constitute a breach of the provisions of this section. The Employee will not on
his own behalf or on behalf of any other business enterprise, directly or
indirectly, solicit or induce any creditor, customer, client, supplier, officer,
employee or agent of the Employer Group to sever his/her or its relationship
with or leave the employ of the Employer Group. The covenants in this Section 12
shall continue in full force and effect throughout the Term hereof and for a one
year period subsequent to the termination hereof.

10



--------------------------------------------------------------------------------



 



13. Conflict of Interest and Other Policies. The Employee shall devote his full
time, energy and attention to the benefit and business of the employer and its
affiliates and shall not be employed by another entity, except as permitted in
Section 5. It is understood by and between the parties hereto that the foregoing
restrictive covenants set forth in Sections 10, 11, 12, 13 and 14 are essential
elements of this Agreement, and that but for the agreement of the Employee to
comply with such covenants, the Employer would not have entered into this
Agreement. Notwithstanding anything to the contrary in this Agreement, the terms
and provisions of Sections 11, 12, 13 and 14 of this Agreement, together with
any definitions used in such terms and provisions, shall survive the termination
or expiration of this Agreement. The existence of any claim or cause of action
of the Employee against the Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Employer of
such covenants. The Employee shall be subject to the Employer’s policies
applicable to its executives generally.
14. Specific Performance. The Employee agrees that damages at law will be
insufficient remedy to the Employer if the employee violates the terms of
Sections 10, 11, 12 or 13 of this Agreement and that the Employer shall be
entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief to enforce the provisions of such Sections, which injunctive
or other equitable relief shall be in addition to any other rights or remedies
available to the Employer, and the Employee agrees that he will not raise and
hereby waives any objection or defense that there is an adequate remedy at law.
15. Compliance with Other Agreements. The Employee represents and warrants that
the execution of this Agreement by him and his performance of his obligation
hereunder will not conflict with, result in the breach of any provision of,
terminate, or constitute a default under any agreement to which the Employee is
or may be bound.
16. Waiver of Breach. The waiver by the Employer of a breach of any of the
provisions of this Agreement by the Employee shall not be construed as a waiver
of any subsequent breach by the Employee.
17. D&O Insurance; Indemnification. The Employer hereby agrees to maintain in
full force and effect for the duration of this Agreement, Director’s and
Officer’s Liability Insurance of at least $5,000,000 and to indemnify and hold
harmless the Employee to the full extent permitted by law, for acts performed by
him in carrying out his duties and responsibilities in accordance with this
Agreement.
18. Release. In the event of the termination of the Employee’s employment with
the Employer, the Employee shall execute a release that is substantially in the
form attached hereto as Exhibit B (the “Release”) or that is the standard form
of release that the Employer is using for these purposes at the time of such
termination. If the Employee declines or refuses to execute the Release at such
time, the Employer shall have no obligation to make any future payments to the
Employee which would otherwise be owed to the Employee under the terms of this
Agreement, and the Employer may delay any such future payment until after
expiration of the period during which the Employee may revoke the Release in
accordance with its terms.

11



--------------------------------------------------------------------------------



 



19. Binding Effect, Assignment. The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer. This Agreement is a personal employment
contract and the rights, obligations and interests of the Employee hereunder may
not be sold or assigned or hypothecated. Whenever in this Agreement reference is
made to any party, such reference shall be deemed to include the successors,
assigns, heirs, and legal representatives of such party, and without limiting
the generality of the foregoing, all representations, warranties, covenants and
other agreements made by or on behalf of the Employee in this Agreement shall
inure to the benefit of the successors and assigns of the Employer; provided,
however, that nothing herein shall be deemed to authorize or permit the Employee
to assign any of his rights or obligations under this Agreement to any other
person (whether or not a family member or other affiliate of the Employee, other
than as specifically provided in this Agreement), and the Employee covenants and
agrees that he shall not make any such assignments.
20. Modification, Amendment, Etc. Each and every modification and amendment of
this Agreement shall be in writing and signed by all of the parties hereto, and
each and every waiver of, or consent to any departure from, any representation,
warranty, covenant or other term or provision of this Agreement shall be in
writing and signed by each affected party hereto.
21. Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by certified or registered mail,
first class, return receipt requested, to the Employer, at its executive offices
as set forth in its filings with the Securities and Exchange Commission and, to
the Employee, at his address as set forth on the current employment records of
the Employer.
22. Severability. It is agreed by the Employer and Employee that if any portion
of the provisions set forth in this Agreement are held to be unreasonable,
arbitrary or against public policy, then that portion of such covenants shall be
considered divisible both as to time and geographical area. The Employer and
Employee agree that if any court of competent jurisdiction determines the
specific time period or the specified geographical area applicable to this
Agreement to be unreasonable, arbitrary or against public policy, then a lesser
time period or geographical area which is determined to be reasonable,
non-arbitrary and not against public policy may be enforced against the
Employee. The Employer and Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by the Employer.
23. Entire Agreement. This Agreement contains the entire agreement between the
Employer and the Employee and supersedes all prior agreements and
understandings, oral or written, with respect to the subject matter hereof. The
Employee acknowledges that upon completion of the Spin-off the Employment
Agreement dated as of October 31, 2005 between Bentley and the Employee will be
terminated other than Employee’s confidentiality obligations to Bentley
referenced in Section 11 thereof and Bentley’s obligations with respect to the
Employee’s outstanding equity awards from Bentley.
24. Headings. The headings contained in this agreement are for reference
purposes only and shall not affect the meaning or interpretation of the
Agreement.

12



--------------------------------------------------------------------------------



 



25. Governing Law; Forum. This Agreement shall be construed and enforced in
accordance with the laws of the State of New Hampshire. Any action brought
pursuant to this Agreement or in relation to its breach may be heard by any
court of competent jurisdiction having jurisdiction thereof. The parties hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in New Hampshire for any lawsuit filed arising from or relating to this
Agreement and expressly waive any and all objections to venue, including,
without limitation, the inconvenience of such forum.
26. Counterparts. This Agreement may be executed in two counterpart copies of
the entire document or of signature pages to the document, each of which may be
executed by one or more of the parties hereto, but all of which when taken
together, shall constitute a single agreement binding upon all of the parties
hereto.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first written above.

                      Employer:       Employee:     CPEX PHARMACEUTICALS, INC.  
             
 
                   
By:
  /s/ John A. Sedor       By:   /s/ Fred Feldman    
 
                   
 
  John A. Sedor           Fred Feldman, individually    
 
  Chief Executive Officer                

13



--------------------------------------------------------------------------------



 



Exhibit A
Employee Name (printed):
CPEX PHARMACEUTICALS, INC.
EMPLOYEE CONFIDENTIALITY AGREEMENT
     Effective as of April ___, 2008, the undersigned having an address at
_____________________________________________ enters into this Agreement with
CPEX Pharmaceuticals, Inc., (“CPEX”), a Delaware corporation with principal
offices and facilities in Exeter, New Hampshire.
     Since CPEX is engaged in a highly competitive and rapidly evolving business
of developing and marketing pharmaceuticals, and owns or controls technological
and marketing information in various fields, which information is of commercial
value throughout the world; and,
     Since CPEX has expended and intends to continue to expend significant time,
effort and financial resources to develop the business practices, technology and
products which are necessary to the continued success of CPEX’s business, and
the information relative to this development is considered by CPEX and
acknowledged by the undersigned, to be confidential and trade secret information
which is proprietary to CPEX; and,
     Since I will be employed by CPEX, I will have access to CPEX’s confidential
and trade secret information, the unauthorized disclosure of which to a
competitor of CPEX could cause serious and irreparable financial and business
damage to CPEX.
     THEREFORE, in consideration of my employment with CPEX, I hereby agree with
CPEX as follows:
     1. Property of CPEX. All ideas, discoveries and inventions, whether
patentable or not, which I make or conceive during my employment by CPEX which
relate to the business of CPEX, or to work or investigations done for CPEX,
shall be the sole and exclusive property of CPEX and I will promptly and fully
disclose such to CPEX.
     2. Records. In order that CPEX may protect such property, I will make
adequate written records of such ideas, discoveries and inventions, which
records shall be CPEX’s property; and both during and after termination of my
employment by CPEX, I will sign all papers and render any other proper
assistance necessary for CPEX to obtain, maintain and enforce patents thereon
throughout the world.
     3. Nondisclosure. During my employment with CPEX and thereafter, I will
not, and I will not cause, suffer or permit any family member or other of my
affiliates to, directly or indirectly, under any circumstances, (i) use,
disclose to others or publish any “confidential information”, as defined below
unless CPEX specifically instructs or authorizes me in writing to do so;
(ii) act or fail to act so as to reveal any confidential

 



--------------------------------------------------------------------------------



 



information or otherwise impair the confidentiality of any confidential
information; (iii) use any know-how, customer list or other confidential
information other than at the direction and for the benefit of CPEX; or
(iv) offer or agree to, or cause or assist in the inception or continuation of,
any such disclosure, impairment or use.
“Confidential information” of CPEX shall, for purposes of this Agreement,
include but not be limited to such ideas, discoveries and inventions, and any
other information and data, of CPEX, or used by CPEX in its business, as are
(i) not readily available to the public without any publication directly or
indirectly in violation of this Agreement or any similar obligation of
confidentiality and (ii) and:

  (a)   are of a technical nature such as, but not limited to, methods,
know-how, formula, drawings, operations, procedures, reports, systems
inventions, processes, discoveries, computer programs, software, software
documentation, technologies and similar items;     (b)   are of a business
nature such as, but not limited to, information about sales or lists of
customers, prices, costs, purchasing, profits, markets, product capabilities
assets, business, creditors, employees, financial condition or affairs and
suppliers; or     (c)   pertain to future developments such as, but not limited
to, research and development, new or improved products, business ventures, and
marketing and merchandising plans and ideas.

     4. Removal of Materials. I will not remove or cause to be removed from
CPEX’s premises, for purposes other than the work or investigations I do for
CPEX, any material whatsoever belonging to CPEX, including material created,
discovered or developed by me and belonging to CPEX, unless CPEX in writing
specifically instructs or authorizes me to do so.
     5. Disclosure of Other Information. I understand that CPEX will not require
nor expect me to disclose to CPEX, or to use at or for CPEX, any secret or
confidential information that I obtained from any of my former employers which
is not then publicly available, and I agree not to use at or for CPEX any such
secret or confidential information; provided, however, that the foregoing
obligation shall not apply to confidential information related to the drug
delivery business of Bentley Pharmaceuticals, Inc. (“Bentley”) and is
subsequently transferred to CPEX upon the spin-off of CPEX to the stockholders
of Bentley.
     6. Warranty. I warrant that I have not previously assumed any obligations
inconsistent with those of this Agreement.
     7. Duties Upon Termination. Upon termination of my employment with CPEX, I
agree to turn over to CPEX all copies of data, information and knowledge,
including without limitation all drawings, photographs, graphs, tables, charts,
documents,

 



--------------------------------------------------------------------------------



 



correspondence, specifications, notebooks, reports, sketches, formula, computer
programs, software, software documentation, sales data, business manuals, price
lists, customer lists, samples, and all other materials and copies therefore
including product and other embodiments relating in any way to the business of
CPEX, made fully or in part, or obtained by me during the course of my
employment, whether confidential information or not, which are in my possession
or control.
     8. Exclusions. Notwithstanding anything contained herein, my obligations
hereunder shall not apply to any information which I can demonstrate by
documentary evidence:

  (a)   was rightfully known to me prior to disclosure to me by CPEX or its
predecessor in interest to such information.     (b)   is or becomes generally
available to the public other than as a result of disclosure by me, members of
my family or other of my affiliates,     (c)   becomes available to me on a
nonconfidential basis from a source other than CPEX, which has a right to
disclose such information.

     9. Disclosure by Law. In the event that I become legally compelled to
disclose any confidential information, I will provide CPEX with prompt notice so
that CPEX may seek a protective order or other appropriate remedy or waive
compliance with the provisions of the Agreement. In the event that such
protective order or other remedy is not obtained, or that CPEX waives compliance
with the provisions of this Agreement, I shall furnish only that portion of such
confidential information that is legally required to be disclosed.
     10. No License or Right to Use. Except as is expressly set forth in this
Agreement, I shall have no right to examine, hold, use, access or disclose the
confidential information in any manner. Nothing herein shall be deemed to create
a license of such confidential information to me.
     11. Remedies. I agree that any breach or threatened breach of any of the
provisions of this paragraph cannot be remedied solely by the recovery of
damages and CPEX shall be entitled to any other remedies available at law or in
equity for any such breach or threatened breach, including injunctive relief,
specific performance or such other relief as CPEX may request to enjoin or
otherwise restrain any act prohibited hereby, as well as the recovery of all
costs and expenses, including attorney’s fees, incurred. I will not raise and
hereby waive any objection or defense that there is an adequate remedy at law.
     12. Severability. If any condition herein or the application of such
condition shall be invalid and unenforceable, the remainder of this Agreement
shall not be affected and

 



--------------------------------------------------------------------------------



 



each remaining condition hereof shall be valid and enforced to the fullest
extent permitted by law.
     13. Parties. This Agreement shall be binding on and for the benefit of
CPEX, its successors and assigns. This Agreement may not be assigned by me and
any purported assignment shall be void. No term or provision of this Agreement
may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against which the enforcement of the
change, waiver, discharge or termination is sought.
     14. Law. Any claim or action arising out of this Agreement shall be decided
in Rockingham County, New Hampshire. This Agreement shall be construed under the
laws of the State of New Hampshire, without regard to the conflict of law
provisions thereof.

     
Witness:
  Employee:
 
   
 
   
 
   
Signature
  Signature
 
   
 
   
 
   
Witness Name Printed
  Employee Name Printed
 
   
 
   
 
   
Date
  Date

              Agreed and accepted:
CPEX PHARMACEUTICALS, INC.    
 
           
By:
           
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Exhibit B
GENERAL RELEASE OF CLAIMS
     In consideration of the payments on termination set forth in my Employment
Agreement dated as of ____________, with CPEX Pharmaceuticals, Inc. (the
“Company”), and other good and valuable consideration provided to me, I, hereby
forever release, waive and discharge the Company, its predecessors, successors
and assigns, and all of its present and former subsidiaries, employees,
representatives, fiduciaries, attorneys and agents (the “Released Parties”) from
any and all claims of any nature whatsoever, known or unknown which I now have,
or at any time may have had, against the Released Parties up to and including
the date of this Agreement (“Claims”).
     Without limiting the generality of the foregoing, and by way of example
only, I specifically release, discharge and covenant not to sue or file
administrative charges against the Released Parties from and with respect to any
and all statutory and common law claims and causes of action in tort or contract
(express and implied); Claims related to my employment, my activities on behalf
of the Company and the Released Parties, the termination of my employment,
Claims of wrongful discharge, Claims for the payment of any salary, wages,
bonuses, draws, distributions, commissions, severance, and benefits, Claims
relating to the Company’s intellectual property, confidential and proprietary
information and trade secrets, Claims of misrepresentation, Claims of
detrimental reliance, Claims based upon breach of contract, defamation,
intentional infliction of emotional distress, tort, personal injury, invasion of
privacy, violation of public policy, negligence and/or any other common law,
statutory or other Claims whatsoever arising out of or relating to my employment
or affiliation with and/or separation from employment with the Company and/or
any of the other Released Parties, Claims under common law or any federal or
state statute, including, without limitation, Title VII of the Civil Rights Act
of 1964 (42 U.S.C. §2000e, et seq.); the Americans with Disabilities Act of 1990
(42 U.S.C. §12112, et seq.); the Age Discrimination in Employment Act (“ADEA”)
(29 U.S.C. §729, et seq.); the Employee Retirement Income Security Act,
(“ERISA”)(29 U.S.C. §1001, et seq.); the Fair Labor Standards Act (“FLSA”) (29
U.S.C. §201, et seq.); , the Family and Medical Leave Act of 1993, the New
Hampshire Law Against Discrimination, and all other federal, state, and local
laws of any kind and nature.
     Excepted from this promise not to sue are claims under the ADEA to the
extent such an exception is required by law. Further excepted are any claims
that cannot be waived by law, including the right to file a charge of
discrimination with an administrative agency; however, I do waive any right to
any monetary recovery in connection with any such charge or lawsuit.
     I expressly agree and understand that this release of Claims is a GENERAL
RELEASE, and that any reference to specific Claims arising out of or in
connection with my employment with the Company is not intended to limit the
Release of Claims. I expressly agree and understand the GENERAL RELEASE means
that I am releasing, remising and discharging the Released Parties from and with
respect to all Claims,

 



--------------------------------------------------------------------------------



 



whether known or unknown, asserted or unasserted, and whether or not the Claims
arise out of or in connection with my employment with the Company, and/or my
termination, or otherwise.
     Rights of Rescission and Revocation. This Release is intended to comply
with the Older Workers Benefit Protection Act of 1990 with regard to your waiver
of rights under the ADEA. You acknowledge by signing this Release that you have
read and understood this document and that the Company advised you to consult
with an attorney of your own choosing regarding the terms and meaning of this
Release prior to executing this Release, and that you did so to the extent you
deemed appropriate. You further represent that you have had at least twenty-one
(21) days to consider the terms of this Release, and that if you sign this
Release before twenty-one (21) days, you acknowledge that you had sufficient
time to consider this Release, and you waive any right you might have to
additional time within which to consider this Release. You understand that you
have seven (7) days following the date you sign this Release in which to revoke
it, and that the Release shall not become effective, and the Additional
Consideration shall commence, only after the seven (7) day revocation period
ends, and only if you have not exercised your revocation rights. Any revocation
must be received in writing within the 7-day revocation period by the Company’s
attorney, Timothy P. Van Dyck, Esq., Edwards Angell Palmer & Dodge LLP, 111
Huntington Avenue, Boston, MA 02199. The Effective Date of this Release is the
date upon which your rights of revocation lapse unexercised. This Release and
waiver does not waive or release any rights or claims that you may have arising
after the date you execute this Release.
   PLEASE READ THIS RELEASE CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU AGREE THAT YOU RECEIVED VALUABLE CONSIDERATION IN EXCHANGE
FOR ENTERING INTO THIS RELEASE AND THAT THE COMPANY ADVISED YOU TO CONSULT AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. YOU PROMISE THAT NO REPRESENTATIONS OR
INDUCEMENTS HAVE BEEN MADE TO YOU EXCEPT AS SET FORTH HEREIN, AND IN THE MAY 16,
2006 LETTER AGREEMENT WITH THE COMPANY AND THAT YOU HAVE SIGNED THE SAME
KNOWINGLY AND VOLUNTARILY. YOU HAVE BEEN PROVIDED AT LEAST TWENTY-ONE (21) DAYS
WITHIN WHICH TO CONSIDER THIS RELEASE AND TO WAIVE AND RELEASE ALL CLAIMS AND
RIGHTS, INCLUDING BUT NOT LIMITED TO, THOSE ARISING UNDER THE ADEA. YOU SHALL
HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS AGREEMENT, AND THIS AGREEMENT
SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THAT REVOCATION PERIOD EXPIRES.
ANY SUCH REVOCATION MUST BE IN WRITING AND RECEIVED BY THE COMPANY, IN
ACCORDANCE WITH THE NOTICE PROVISIONS SET FORTH ABOVE, PRIOR TO THE END OF THE
REVOCATION PERIOD.

             
Dated:
      Name:    
 
           

 